DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 7 and 8 have been examined.
Claims 2, 4 and 6 have been canceled.
Claims 7 and 8 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1, 3, 5, 7 and 8 allowed.
The following is an examiner’s statement of reasons for allowance: The 08/30/2021 claim amendments have rendered moot the Claim Objections and rejections under 35 U.S.C. 112(a) and 112(b), as the claims have been amended to delete subject matter that was previously indicated as being improper, unclear and not supported by the disclosure.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Lee et al. (2012/0283912), Kobayashi (2011/0010021) and Tange et al. (6,973,380). While Lee et al. and Kobayashi teach the “variations” and teach the equivalent of disabling “starting” of a control in response to these “variations” exceeding thresholds, and Tange et al. teaches setting a deviation prevention control enabling flag or lane keep control enabling flag to a specific value of either “0” or “1” to control the activation of the corresponding control, the Examiner has determined that the prior art taken either the control execution unit is configured to execute the steering control when a control execution flag is set to an on state and not execute the steering control when the control execution flag is set to an off state” in combination with the limitations of “a control restriction unit configured to turn on a restriction control flag which causes the control restriction unit to turn the control execution flag to the off state in response to a determination that at least one value of the third variation and at least one value of the first variation, the second variation and the fourth variation is equal to or more than its corresponding threshold value” requires only a single “variation” being “equal to or more than its corresponding threshold value” in order to turn on the “restriction control flag”. Regarding these limitations, the claim now requires the use of a “restriction control flag” to determine if “steering control” should be executed, and while the use of a flag to enable or disable a vehicle control is known from Tange et al., the Examiner has determined upon further consideration and in view of the amendments that a motivation to combine the prior art to teach monitoring at least two “variations” as required by the claim and also the use of a the use of a “restriction control flag” to control the “steering control” is not provided by the prior art. Lee et al. and Kobayashi make no mention of the use of a flag, and Tange et al. is not directed to the same “variations” as claimed. Furthermore, the “restriction control flag” is not a trivial limitation for the claimed invention, as seen in at least P[0038]-P[0041] of the Applicant’s specification, a control restriction flag is used in combination with an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662